DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below in light of Applicant’s claim amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11031546. Although the claims at issue are not identical, they are not patentably distinct from each other because of the anticipating limitations in bold:
Pending claims
Claim 21, A method of manufacturing an interconnect to a magnetoresistive
structure, the method comprising:
forming a via within a first dielectric layer, the via including sidewalls;

depositing a first electrically conductive material in the via to form a layer of the first
electrically conductive material on at least a portion of the sidewalls of the via;

after forming the layer of the first electrically conductive material, depositing a second electrically conductive material to at least partially fill the via and form a layer of the second electrically conductive material above a first surface of the first dielectric layer;
removing (polishing inherently removes) a first portion of the layer of the second electrically conductive material,
wherein, after the first portion is removed, a second portion of the second electrically conductive material remains above the first surface of the dielectric layer; and

forming a magnetoresistive structure above the second portion of the second electrically
conductive material.
U.S. Patent Number 11,031,546
Claim 1. A method of manufacturing an interconnect to a magnetoresistive structure, the method comprising: 
forming at least one via on a first surface of a first dielectric layer, the at least one via including sidewalls; 
depositing a first electrically conductive material in the at least one via to form a first layer of the first electrically conductive material on at least a portion of the sidewalls of the at least one via; 

after forming the first layer, depositing a second electrically conductive material to at least partially fill the at least one via and form a layer of the second electrically conductive material above a first surface of the first dielectric layer; 

polishing an exposed surface of the layer of the second electrically conductive material,

wherein at least a portion of the layer of the second electrically conductive material above the first surface remains after the polishing, and a top surface of the first dielectric layer is covered by the second electrically conductive material; and forming a magnetoresistive structure above the layer of the second electrically conductive material after the polishing; wherein (a) the step of depositing the second electrically conductive material fills the at least one via and covers an opening of the at least one via on the first surface, and the exposed surface of the layer of the second electrically conductive material includes a depression at a location corresponding to the location of the opening, and (b) the step of polishing the exposed surface of the layer of the second electrically conductive material removes the depression.


U.S. Patent Number 11,031,546 B2 to fails to clearly claim wherein the second electrically conductive material is in contact with the first electrically conductive material.  However, it would have been obvious to one having ordinary skill in the art to have performed the method of U.S. Patent Number 11,031,546 B2 as claimed with the second electrically conductive material in contact with the first electrically conductive material in order to simplify manufacturing by omitting forming any additional layers between the first and second conductive materials and/or in order to form a continuous electrical contact.

Pending claim 22 is anticipated by U.S. Patent Number 11,031,546 B2 claim 9.

Pending claim 23 is anticipated by U.S. Patent Number 11,031,546 B2 claim 9.

Pending claim 24 is anticipated by U.S. Patent Number 11,031,546 B2 claim 2.

Pending claim 25 is anticipated by U.S. Patent Number 11,031,546 B2 claim 3.

Pending claim 26 is not anticipated by the claims of U.S. Patent Number 11,031,546 but would have been obvious over U.S. Patent Number 11,031,546 claim 9 since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Pending claim 27 is anticipated by U.S. Patent Number 11,031,546 B2 claims 4,5.

Pending claim 28 is not anticipated by the claims of U.S. Patent Number 11,031,546 but would have been obvious to one having ordinary skill in the art to form vertical sidewalls in a via structure as via structures commonly have vertical sidewalls.

Pending claim 29 is anticipated by U.S. Patent Number 11,031,546 B2 claim 1.

Pending claim 30 is anticipated by U.S. Patent Number 11,031,546 B2 claim 7.

Pending claims 
Claim 31, A method of manufacturing an interconnect to a magnetoresistive
structure, the method comprising:
forming a via within a first dielectric layer, the via including sidewalls;

depositing a first electrically conductive material in the via to form a first layer of the first
electrically conductive material in the via;

after forming the first layer of the first electrically conductive material, depositing a second electrically conductive material to form a layer of the second electrically conductive material in the via, wherein the layer of second electrically conductive material is in contact with the sidewalls of the via and the layer of first electrically conductive material;
removing a first portion of the layer of the second electrically conductive material,
wherein, after the first portion is removed, a second portion of the second electrically conductive material remains above a first surface of the dielectric layer;
forming a magnetoresistive structure above the second portion of the second electrically
conductive material;














depositing a second dielectric material to form a second dielectric layer over the magnetoresistive structure; 









performing one or more etch steps to form a trench through the second dielectric layer
and expose a portion of the magnetoresistive structure; and
forming a second contact to the magnetoresistive structure.

U.S. Patent Number 11,031,546
Claim 10. A method of manufacturing an interconnect to a magnetoresistive structure, the method comprising: 



forming a first layer of a first electrically conductive material on sidewalls of at least one via on a first surface of a first dielectric material; 

after forming the first layer, forming a second layer of a second electrically conductive material (a) over the first layer on the sidewalls of the at least one via, and (b) above the first surface of the first dielectric layer; 




polishing an exposed surface of the second layer using chemical mechanical polishing, wherein at least a portion of the second layer above the first surface remains after the polishing; and 


forming a magnetoresistive structure above the second layer after the polishing; wherein: 
forming the second layer includes depositing the second electrically conductive material to fill the at least one via and cover an opening of the at least one via on the first surface such that the exposed surface of the second layer includes a depression at a location corresponding to the location of the opening; and the step of polishing the exposed surface removes the depression.

Claim 17. The method of claim 10, wherein the first and second electrically conductive materials form a first electrical contact to the magnetoresistive structure, and the method further incudes: depositing a second dielectric material to form a second dielectric layer over the magnetoresistive structure; depositing a third dielectric material to form a third dielectric layer over the second dielectric layer, wherein the second dielectric material is more resistant to chemical mechanical polishing than the third dielectric material; polishing an exposed surface of the third dielectric layer using chemical mechanical polishing to remove at least a portion of the third dielectric layer from above the magnetoresistive structure; after the polishing, performing one of more etching steps to form a trench through the second and third dielectric layers above the magnetoresistive structure and expose a portion of the magnetoresistive structure; and depositing an electrically conductive metal in the trench to form a second electrical contact to the magnetoresistive structure.


Pending claim 32 is anticipated by U.S. Patent Number 11,031,546 B2 claims 17 and 10.

Pending claim 33 is anticipated by U.S. Patent Number 11,031,546 B2 claim 17.

Pending claim 34 is anticipated by U.S. Patent Number 11,031,546 B2 claims 17 and 10.

Pending claim 35 is anticipated by U.S. Patent Number 11,031,546 B2 claims 17 and 10.

Pending claim 36 is anticipated by U.S. Patent Number 11,031,546 B2 claim 11.

Pending claim 37 is anticipated by U.S. Patent Number 11,031,546 B2 claim 12.

Allowable Subject Matter
Claims 38-40 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although prior art generally teaches forming via interconnect to a magnetoresistive structure as detailed above, prior art fails to reasonably teach or suggest the collection of steps with respect to the top surface of the dielectric layer as claimed in claim 38.  Claims 38,40 are allowable in virtue of depending upon and including all of the limitations of claim 38.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891